COURT OF CHANCERY
                                    OF THE
                              STATE OF DELAWARE

                                                                    417 S. State Street
                                                                  Dover, Delaware 19901
JOSEPH R. SLIGHTS III                                           Telephone: (302) 739-4397
 VICE CHANCELLOR                                                Facsimile: (302) 739-6179


                             Date Submitted: May 28, 2020
                              Date Decided: June 22, 2020



Paul J. Lockwood, Esquire                       David E. Ross, Esquire
Nicole A. DiSalvo, Esquire                      R. Garrett Rice, Esquire
Skadden, Arps, Slate, Meagher & Flom LLP        Ross Aronstam & Moritz LLP
920 North King Street                           100 S. West Street, Suite 400
Wilmington, DE 19801                            Wilmington, DE 19801

Thomas G. Macauley, Esquire                     Rolin P. Bissell, Esquire
Macauley LLC                                    James M. Yoch, Esquire
300 Delaware Avenue, Suite 1018                 Young Conaway Stargatt & Taylor, LLP
Wilmington, DE 19801                            1000 North King Street
                                                Wilmington, DE 19801

         Re:    PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
                C.A. No. 2018-0868-JRS

  Dear Counsel:

         This is round two of dispositive motion practice before this Court relating to

  a multi-fora dispute arising, initially, from a sale of certain hydroelectric assets

  located principally in Montana. The Court has described this transaction, the related

  transactions and the parties’ broad ranging disputes in its Memorandum Opinion
PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
C.A. No. 2018-0868-JRS
June 22, 2020
Page 2



addressing a motion to stay this Delaware litigation in favor of litigation that was

pending in Montana (the “Opinion”).1 I’ll not repeat those details here. In this

round, Defendants, Talen Energy Corporation (“Talen”), Talen Energy Holdings,

Inc. (“Talen Energy Holdings”), Talen Energy Supply, LLC (“Talen Energy

Supply”) and Talen Montana, LLC (“Talen Montana”), 2 have moved to dismiss

Counts I–V of Plaintiffs’ Second Amended and Supplemental Verified Complaint

(the “Complaint”) pursuant to Court of Chancery Rule 12(b)(1) (the “Motion”) on

mootness grounds.3


1
 PPL Corp. v. Riverstone Hldgs., 2019 WL 5423306 (Del. Ch. Oct. 23, 2019) (denying
motion to dismiss or stay and finding that several of the claims pled by Plaintiffs state
viable claims). I use the same conventions and definitions here as were used in the Opinion.
2
 For ease of reference, I will refer to the principal actor on behalf of Talen, Talen Energy
Holdings, Talen Energy Supply and Talen Montana, collectively, as “Riverstone” because
Defendant, Riverstone Holdings LLC, is alleged to own and control these Defendants.
Compl. ¶¶ 24–31.
3
  See Second Am. and Supplemental Verified Compl. (“Compl.”) (D.I. 28); Motion
(D.I. 69). Here, I use the term “Plaintiffs” as it is used in the Complaint to refer to
PPL Corporation, PPL Capital Funding, Inc., PPL Electric Utilities Corporation,
PPL Energy Funding Corporation, Paul A. Farr, Mark F. Wilten, Peter J. Simonich,
William H. Spence, Rodney C. Adkins, Frederick M. Bernthal, John W. Conway, Philip G.
Cox, Steven G. Elliot, Louise K. Goeser, Stuart E. Graham, Stuart Heydt,
Raja Rajamannar, Craig A. Rogerson, Natica Von Althann, Keith H. Williamson and
Armando Zagalo De Lima. Compl. at 1. I will also adopt the convention used in the
PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
C.A. No. 2018-0868-JRS
June 22, 2020
Page 3



        In the Motion, Riverstone argues the Court lacks subject matter jurisdiction

over Counts II–V of the Complaint because those claims are now moot following
                                                                                     4
certain events that have occurred in Montana since the Opinion issued.

As Riverstone reads Counts II–V, they are requests for declaratory judgments meant

to prevent Riverstone from prosecuting related actions pending in Montana state

courts. By Riverstone’s lights, that relief is no longer necessary or appropriate. One

of the Montana actions has been dismissed, as memorialized by a now final, non-

appealable judgment. As for the other action, Riverstone maintains PPL cannot

obtain a declaration from this Court that would in any way be binding upon the only

remaining plaintiff in that action.5 Thus, Riverstone argues, because the declarations




Complaint and refer to the principal actor on Plaintiffs’ behalf as “PPL.”
See, e.g., Compl. ¶ 5.
4
 The Talen Parties’ Opening Br. in Supp. of Their Mot. to Dismiss Counts I–V of Pls.’
Second Am. and Supplemental Verified Compl. pursuant to Ct. Ch. R. 12(b)(1) (“DOB”)
(D.I. 69) at 1–3. In their briefing on the Motion, Riverstone dropped its challenge to
Count I. See The Talen Parties’ Reply Br. in Further Supp. of Their Mot. to Dismiss
Counts I–V of Pls.’ Second Am. and Supplemental Verified Compl. pursuant to Ct. Ch.
R. 12(b)(1) (“DRB”) (D.I. 75) at 2 n.2. Thus, the Motion now targets only Counts II–V.
5
    DRB at 2.
PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
C.A. No. 2018-0868-JRS
June 22, 2020
Page 4



sought in Counts II–V are no longer justiciable, the Court lacks subject matter

jurisdiction to adjudicate those claims.

        Given the fact-intensive nature of a proper mootness inquiry, I am satisfied

Riverstone’s Motion comes too soon. The proceedings here and in Montana are

fluid and this dynamic does not allow for a determination, at this stage, that PPL’s

requested declarations in Counts II–V are moot as a matter of law. For this reason,

and others I explain in more detail below, the Motion must be denied.

                                I. BACKGROUND

        According to Riverstone, one of the two parallel Montana actions, the so-

called “Lewis & Clark Action,” has been dismissed on forum non conveniens

grounds. Riverstone represents that it will take no appeal of that dismissal, nor will

it attempt to prosecute those claims elsewhere.6 Thus, says Riverstone, PPL’s claims

in Delaware that sought to prevent Riverstone from prosecuting the Lewis & Clark

Action in violation of a contractual forum selection clause are now moot.7


6
    DOB at 8.
7
 Id.; DOB Ex. A (Order on Motion to Dismiss dated December 4, 2019), Ex. B (Notice of
Entry of Judgment dated December 26, 2019).
PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
C.A. No. 2018-0868-JRS
June 22, 2020
Page 5



         Riverstone also argues that the only remaining active case in Montana, the so-

called “Rosebud Action,” has been realigned such that Riverstone is no longer

prosecuting that action. Rather, an unaffiliated entity, non-party, Talen Montana

Retirement Plan (the “Plan”), is now alone in prosecuting those claims.8 For context,

at the time the Complaint was filed here, the plaintiffs in the Rosebud Action were

Talen Energy Marketing (a Riverstone subsidiary) and the Plan.9 But the parties

have since been realigned such that the Plan is the sole remaining plaintiff.10

         With the realignment in the Rosebud Action now complete, Riverstone argues

that any legal declarations or relevant findings of fact PPL seeks from this Court

would have no practical effect on the Plan. 11            This is because the Plan

“is independent and not an affiliate of . . . Talen Montana[] and not bound by




8
    Compl. ¶ 120; DOB at 8.
9
    Compl. ¶¶ 9, 120.
10
  DOB at 8; DOB Ex. C (Second Amended Complaint filed in Talen Montana Retirement
Plan v. PPL Corp. et al., Cause No. DV-18-56).
11
     DOB at 13.
PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
C.A. No. 2018-0868-JRS
June 22, 2020
Page 6



litigation against” Talen Montana. 12 There is, therefore, no justiciable case or

controversy as to Counts II–V, and the claims must be dismissed under Court of

Chancery Rule 12(b)(1).13

          Turning to the claims asserted here, while portions of Counts II–V are aimed

squarely at the Lewis & Clark Action (which, as noted, has been dismissed on forum

non conveniens grounds in favor of this Action), other aspects of Counts II–V

address matters beyond those raised in Lewis & Clark.14 For example, Count II asks

the Court to declare that claims in the Rosebud Action are barred “[t]o the extent

that the relief sought in [that] action is premised on the allegation that the assets

contributed by PPL in the Spin as Energy Supply Assets . . . were insufficient to

support the Energy Supply Business.” 15 Count II also seeks a declaration that



12
     Id. at 13.
13
     Ct. Ch. R. 12(b)(1).
14
  See PAB Ex. 1 at 11 (dismissing claims in the Lewis & Clark Action in favor of this
Action because “[p]roceedings in two jurisdictions addressing the same legal issues does
not comport with traditional due process notions”).
15
     Compl. ¶ 45.
PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
C.A. No. 2018-0868-JRS
June 22, 2020
Page 7



Riverstone may not “directly or indirectly” recover certain assets covered by

Section 1.04 of the Separation Agreement.16 Counts III–V seek declarations that

PPL Montana was “solvent and adequately capitalized with sufficient liquidity”

at “all relevant times” (the “Capitalization Declarations”).17

                                    II. ANALYSIS

         “Because the requirement of an actual controversy goes directly to the court’s

subject matter jurisdiction over an action, a motion to dismiss based” on mootness

is properly examined under Rule 12(b)(1).18 Plaintiffs have the burden of pleading

facts sufficient to establish the Court’s subject matter jurisdiction. 19       When

determining whether they have carried this burden, “the Court should accept the




16
     Compl. ¶ 146.
17
     Compl. ¶¶ 153, 162, 169.
18
  Nama Hldgs., LLC v. Related World Mkt. Ctr., LLC, 922 A.2d 417, 435 n.43 (Del. Ch.
2007) (citing Ct. Ch. R. 12(b)(1)).
19
  AIU Ins. Co. v. Philips Elecs. N. Am. Corp., 2018 WL 367849, at *5 (Del. Ch. Jan. 11,
2018).
PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
C.A. No. 2018-0868-JRS
June 22, 2020
Page 8



material factual allegations in the complaint as true, and all inferences therefrom

should be construed in the non-moving party’s favor.”20

         “The doctrine of mootness requires a court to dismiss a claim if the substance

of the dispute disappears due to the occurrence of certain events following the filing

of an action.”21 A dispute is moot only if a grant of relief “cannot have any practical

effect on the existing controversy.” 22 Given its practical roots, “mootness is

fundamentally a matter of degree; there is no precise test for ascertaining with

precision whether a particular claim has become moot. . . . Such a determination

therefore becomes an intensely factual inquiry, guided primarily by pragmatic




20
   de Alder v. Upper N.Y. Inv. Co. LLC, 2013 WL 5874645, at *7 (Del. Ch. Oct. 31, 2013)
(internal quotations and citations omitted).
21
     Nama Hldgs., 922 A.2d at 435 (internal quotation omitted).
22
     Id. (internal quotation omitted).
PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
C.A. No. 2018-0868-JRS
June 22, 2020
Page 9



considerations.”23 “As long as the parties have a concrete interest, however small,

in the outcome of the litigation, the case is not moot.”24

         Pursuant to our Declaratory Judgment Act, Delaware courts have the power

“to declare rights, status and other legal relations whether or not further relief is or

could be claimed.”25 The purpose of the Act is “to provide parties whose legitimate

interests are cast into doubt by the assertion or threat of assertion of adverse

claims.”26 Accordingly, this Court has subject matter jurisdiction over claims that:

         (1) . . . involv[e] the rights or other legal relations of the party seeking
         declaratory relief; (2) . . . in which the claim of right or other legal
         interest is asserted against one who has an interest in contesting the



23
   Int’l Bhd. of Boilermakers v. Kelly, 815 F.2d 912, 915 (3d Cir.1987) (internal quotations
omitted); Energy P’rs, Ltd. v. Stone Energy Corp., 2006 WL 2947483, at *6 (Del. Ch.
Oct. 11, 2006) (“Even though the Delaware Constitution does not have a direct analog to
Article III’s ‘case or controversy’ requirement, the analysis is generally the same”
in Delaware as it is in federal courts.).
24
  Manker v. Spencer, 2019 WL 5846828, at *10 (D. Conn. Nov. 7, 2019) (internal
quotation omitted).
25
     10 Del. C. § 6501.
26
 K&K Screw Prods., L.L.C. v. Emerick Capital Inv., 2011 WL 3505354, at *7 (Del. Ch.
Aug. 9, 2011).
PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
C.A. No. 2018-0868-JRS
June 22, 2020
Page 10



         claim; (3) . . . between parties whose interests are real and adverse;
         [and] (4) [that involves an] issue . . . ripe for judicial determination.27

         As a matter of hornbook law, “a judgment may carry indirect consequences

in addition to its direct force, either as a matter of legal rules or as a matter of

practical effect.” 28 Because it is “a peculiarly fact-intensive exercise” to decide

whether a contest is moot, a court should not dismiss claims unless it is certain they

could have no “practical effect” on the parties if adjudicated.29 In the absence of

such certainty, it would be “flawed and premature” to dismiss claims at an early

stage of litigation before the parties have had an opportunity to develop a factual

record.30 And, while “an understanding of the merits of [a] dispute [may] inform[]

the mootness analysis,”




27
     K&K Screw Prods., 2011 WL 3505354, at *7 (alterations in original; citation omitted).
28
  13C CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE
§ 3533.3.1 (3d ed. 2020).
29
  Vestcom Int’l, Inc. v. Chopra, 114 F. Supp. 2d 292, 299 (D.N.J. 2000) (citation omitted);
Nama Hldgs., 922 A.2d at 435.
30
     Nama Hldgs., 922 A.2d at 435.
PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
C.A. No. 2018-0868-JRS
June 22, 2020
Page 11



      [i]t is important to remember that, as with other justiciability doctrines,
      mootness should not be confused with the merits. An argument that an
      action is moot because the plaintiff is not entitled to the requested
      relief . . . is no more than an argument on the merits that should be
      decided on the merits.31

After giving PPL the benefit of all reasonable inferences flowing from the facts pled

in the Complaint, I am satisfied that PPL has carried its burden, at this stage, of

establishing the Court’s subject matter jurisdiction over Counts II–V.

      As I held in the Opinion, PPL has well pled that Riverstone is presently

engaged in an elaborate scheme to avoid contractual liability under the Separation

Agreement by causing the Rosebud Action to be prosecuted.32 More specifically,

PPL has stated viable claims that the Rosebud Action is “nothing more than an

attempt by Riverstone to hold PPL responsible for liabilities [Riverstone] expressly


31
  Intrepid Invs., LLC v. Selling Source, LLC, 2015 WL 6157318, at *5 n.32 (Del. Ch.
Oct. 25, 2015); 13B CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE
& PROCEDURE § 3533.1 (3d ed. 2020).
32
  Compl. ¶¶ 116–17 (“Riverstone has caused two lawsuits to be filed against [PPL] in
Montana state court” to “compel [PPL] to pay Talen Montana’s debts.”), ¶ 124
(“The claims asserted in . . . the Rosebud Action constitute Energy Supply Liabilities, as
defined in Sections 2.03 and 11.01 of the Separation Agreement.”); PPL Corp., 2019
WL 5423306, at *5.
PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
C.A. No. 2018-0868-JRS
June 22, 2020
Page 12



assumed” under the Separation Agreement.33 Nothing would suggest that Delaware

is an improper forum for this dispute. Indeed, Delaware is the contractually-chosen

forum for disputes arising out of the Separation Agreement.34 Moreover, it was

Riverstone, not PPL, that initiated the parties’ multi-front legal battles when it

“caused” the Montana suits to be filed.35

          The claims remaining in the Rosebud Action involve multiple serious

allegations against PPL—including a claim that it attempted fraudulently to transfer

assets to defraud a class of Talen Montana’s creditors.36 In the face of such serious

allegations, PPL seeks declarations from the Court that would definitively contradict

what it believes are false claims Riverstone has asserted in the past and, from PPL’s

perspective, continues to advance, albeit indirectly, in the Rosebud Action.37


33
     PPL Corp., 2019 WL 5423306, at *5.
34
     Id., at *1.
35
     Compl. ¶ 117.
36
     Compl. ¶ 122.
37
  See Sanborn v. Geico Gen. Ins. Co., 2016 WL 520010, at *10 (Del. Super. Ct. Feb. 1,
2016) (“A plaintiff’s claim will not be considered moot when a defendant ‘continues to
defend the legality of its actions, making it not clear why the [defendant] would necessarily
PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
C.A. No. 2018-0868-JRS
June 22, 2020
Page 13



         Against the backdrop of PPL’s baseline interest in clearing its name, at this

stage of the proceedings, it is premature to declare that adjudicating Counts II–V

could have no practical consequences.             For example, without providing an

exhaustive list, addressing Counts II–V in Delaware could have the following

“practical effect[s] on the existing controversy”:38

             As I recognized in the Opinion, one of PPL’s purposes in this Action is
              to obtain “some sort of declaration . . . that can then be used in [a] . . .
              preclusive way in Montana.”39 At this juncture, it is uncertain how the
              claims in Delaware and Montana will evolve—rendering it impossible
              to determine the preclusive effect of my judgments in this Action.
              Given PPL’s express litigation strategy (which may or may not prove
              successful), I am satisfied the parties possess a real and adverse interest
              in litigating Counts II–V.40

refrain from [the same conduct] in the future.’”) (alterations in original; citation omitted);
Compl. ¶ 143 (Count II seeking a declaration that certain relief in the Rosebud Action is
“barred” by Section 1.04 of the Separation Agreement), ¶¶ 153, 162, 169
(the Capitalization Declarations).
38
     Nama Hldgs., 922 A.2d at 435 (internal quotation omitted).
39
     PPL Corp., 2019 WL 5423306, at *7 n.116.
40
  See, e.g., Compl. ¶ 146 (Count II seeking a declaration that Riverstone may not “directly
or indirectly” recover the proceeds from the sale of the hydroelectric facilities”), ¶¶ 153,
162, 169 (the Capitalization Declarations). In this regard, I gather the parties have
identified a circuit split regarding whether (or not) any determinations I make in this Action
could be binding on the Plan because it is unclear whether the Plan is an “affiliate” of
Riverstone. See Telephonic Oral Arg. on the Talen Parties’ Mot. to Dismiss Counts I–V
PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
C.A. No. 2018-0868-JRS
June 22, 2020
Page 14




              Count II seeks a declaration that Riverstone may not recover the
               proceeds from the sale of the hydroelectric facilities “directly or
               indirectly.”41 PPL maintains the Rosebud Action is an indirect attempt
               by Riverstone to recover these proceeds.42 Accordingly, even without
               delving into the issue of whether the Plan is a Riverstone “affiliate,” a
               ruling in PPL’s favor on Count II could have a practical effect on the
               parties. For example, the Riverstone subsidiary, Talen Energy
               Marketing, could be barred from participating in any class recovery in
               the Rosebud Action.

              In the Complaint, PPL seeks damages, costs, expenses and attorneys’
               fees incurred in this Action as well as both Montana actions.43 Even
               though the Lewis & Clark Action has been dismissed, PPL may still be
               entitled to damages for having to defend itself in Montana in breach of



of Pls.’ Second Am. and Supplemental Verified Compl. Pursuant to Ct. Ch. R. 12(b)(1)
at 44 (discussing Rothstein v. Am. Int’l Gp., Inc., 837 F.3d 195, 207 (2d Cir. 2016) (holding
that a company’s ERISA plan was not an “affiliate” of the company); and In re Motorola
Securities Litig., 644 F.3d 511 (7th Cir. 2011) (holding that a company’s 401(k) plan was
an “affiliate” of the company)). Even if the Court eventually must address the merits of
the issue that divided the courts in Rothstein and Motorola, a Motion under Rule 12(b)(1)
on mootness grounds is not the appropriate procedural vehicle to tee up that issue.
“Mootness should not be confused with the merits.” 13B CHARLES ALAN WRIGHT &
ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE § 3533.1 (3d ed. 2020).
41
     Compl. ¶ 146.
42
  Compl. ¶ 124; Pls.’ Answering Br. in Opp’n to the Talen Parties’ Mot. to Dismiss
Counts I–V of the Second Am. Compl. (“PAB”) (D.I. 73) at 26.
43
     Compl. at 62 (Prayer For Relief).
PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
C.A. No. 2018-0868-JRS
June 22, 2020
Page 15



                 the Separation Agreement.44 Given the still-developing nature of the
                 claims in this Action, it does not plainly appear that a judgment in
                 PPL’s favor on Counts II–V would have no bearing on the extent of
                 PPL’s damages.

             Delaware courts have held that where a “dispute will likely recur”
              absent “a definitive judicial construction” of a contract, a dispute is not
              moot. 45 One of PPL’s central allegations in the Complaint is that
              Riverstone is attempting to craft creative ways around commitments it
              made in the Separation Agreement. 46 Indeed, PPL has pled that
              Riverstone “caused” the Lewis & Clark and Rosebud Actions to be
              filed in an effort to undermine that contract.47 Riverstone can point to
              no legal requirement that PPL accept its promise “not to prosecute [the
              Lewis & Clark] claims in any other court.”48 When considered in the
              context of what PPL sees as Riverstone’s “gamesmanship,” I am
              persuaded that absent a definitive construction of the Separation
              Agreement, the parties’ disputes may “recur.”49
44
  See Martin v. Am. Potash & Chem. Corp., 92 A.2d 295, 298 (Del. 1952) (appeal not
moot where plaintiffs remained potentially entitled to monetary damages, notwithstanding
that equitable relief was no longer available: “it does not plainly appear that the controversy
has come to an end”) (internal quotation omitted).
45
     AIU Ins., 2018 WL 367849, at *7.
46
   See, e.g., Compl. ¶¶ 6–7 (alleging Riverstone has “tried” to “abdicate to PPL
responsibility for the consequences of Riverstone’s choices”).
47
  Compl. ¶¶ 9–10 (“Riverstone caused these claims to be lodged”), ¶ 121 (alleging “both
named plaintiffs in the Rosebud Action are controlled by Talen and, thus, Riverstone.”).
48
     DRB at 1.
49
     Compl. ¶ 13.
PPL Corporation, et al. v. Riverstone Holdings LLC, et al.
C.A. No. 2018-0868-JRS
June 22, 2020
Page 16




           The Capitalization Declarations are closely related to PPL’s Count VIII
            (which Riverstone does not ask the Court to dismiss) for Tortious
            Interference.50 In light of the fact that Count VIII will remain and the
            parties will continue to dispute PPL Montana’s solvency, Riverstone
            has not demonstrated that dismissing Counts III–V will meaningfully
            narrow the parties’ disputes.51 Accordingly, even if it were appropriate
            to undertake a searching, dispositive analysis at this stage of the extent
            to which the Plan could be bound by this Court’s determinations
            (a proposition I do not endorse), such an exercise would have limited
            practical benefits for the parties.

      For the foregoing reasons, the Motion is DENIED.

      IT IS SO ORDERED.

                                         Very truly yours,

                                         /s/ Joseph R. Slights III
50
  Compl. ¶¶ 153, 162, 169, 194–200. Count VIII encompasses PPL’s allegation that
Riverstone “intentionally caused its subsidiaries to render Talen Montana insolvent” and
then filed the Montana Actions wrongfully to “extract money from PPL.” PPL Corp., 2019
WL 5423306, at *13; Compl. ¶ 198.
51
   DOB at 2. In its Reply Brief, Riverstone asserts that PPL Montana’s post-Spin solvency
could not be relevant to Count III. This argument ignores that, in the Opinion, I based my
finding that PPL had well pled bad faith (a prerequisite for holding a parent entity liable
for tortious interference when a subsidiary breaches a contract) upon the allegation that
“Riverstone intentionally caused its subsidiaries to render Talen Montana insolvent.”
PPL Corp., 2019 WL 5423306, at *13. Accordingly, given the early stage of these
proceedings, I disagree with Riverstone’s argument that PPL Montana’s post-Spin
solvency is “moot in this lawsuit.” DRB at 24. It would be premature to make such a
determination.